Citation Nr: 1707930	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-16 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the period prior to May 12, 2015. 

2. Entitlement to a disability rating in excess of 50 percent for PTSD for the period since May 12, 2015. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for PTSD from September 9, 2008.  In a May 2015 rating decision, the Veteran's PTSD rating was increased to 50 percent effective May 12, 2015.  

Although the Veteran requested a videoconference hearing, he failed to appear at his scheduled hearing.  Therefore, the Board will proceed to render a decision based on the evidence of record.


FINDINGS OF FACT

1. For the period prior to May 12, 2015, the Veteran's service-connected PTSD was manifested by symptoms such as anxiety and irritability, occasional intrusive thoughts and nightmares (once per month), avoidance, hypervigilance and an exaggerated startle response; however, he had generally satisfactory functioning with good family relationships and friends and a variety of social activities.

2. For the period since May 12, 2015, the Veteran's service-connected PTSD has been manifested symptoms such as difficulty understanding complex commands, mild memory impairment, impaired abstract thinking, mood disturbances, and difficulty in establishing and maintaining effective social relationships.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent, and no higher, for PTSD for the period prior to May 12, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 4.21, Diagnostic Code 9411 (2016).

2. The criteria for a disability rating in excess of 50 percent for PTSD for the period since May 12, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 4.21, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, VA's duty to notify was satisfied by letter in July 2009.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  

In February 2015, the Board remanded the issue on appeal for further development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand.  Additional VA medical records were obtained following the remand.  Moreover, in sending the Veteran a February 2015 letter requesting authorization for VA to obtain private treatment records, to which he did not respond, the RO substantially complied with the Board's remand instructions.  Furthermore, the Veteran was afforded a VA psychological evaluation in May 2015.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA psychological evaluations in April 2009 and May 2015 and a VA addendum opinion in August 2009 regarding his PTSD.  The April 2009 and May 2015 VA psychological evaluations and the August 2009 VA addendum opinion were adequate because they were based upon consideration of the Veteran's pertinent medical history, lay assertions, and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

An October 2009 VA treatment record contained a lay statement by the Veteran that he was "on [S]ocial [S]ecurity."  The Board finds that a remand to obtain the Veteran's Social Security records would result in additional delay without having a reasonable chance of benefiting the Veteran's claim, and that it is unnecessary in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA's duty to assist is limited to obtaining relevant records.  Relevant records are "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  First, there is no indication whether the Veteran's Social Security payments are based on age (retirement) or on disability.  Secondly, the Veteran has not asserted that he is in receipt of Social Security disability benefits based on his PTSD, the only condition under consideration by the Board in the present appeal, so there is no suggestion these records would be relevant in any way.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

The Veteran claims entitlement to a disability rating in excess of 10 percent for his service-connected PTSD for the period prior to May 12, 2015 and in excess of 50 percent for the period since May 12, 2015.  Specifically, in a statement enclosed with his June 2012 substantive appeal, the Veteran contended that he should be reevaluated at 50 percent or more.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4; 38 U.S.C.A. § 1155.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the Veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 10 percent disability rating prior to May 12, 2015 and a 50 percent disability rating thereafter under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id.  

A compensable 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medications.  Id.  

A higher 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.  

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27  (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined before this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In this case, in the period prior to May 2015, VA medical providers generally found no objective abnormalities with the Veteran's consciousness, alertness, orientation to person, time, and place, affect, speech pattern, intellect, cognition, and judgment.  

The Veteran was afforded a VA psychological evaluation in April 2009.  He reported difficulty with relaxing and concentration.  He also reported that he had nightmares about once per month.  Although he complained of waking up frequently at night, he attributed that to back pain.  He had intrusive thoughts approximately once per month, followed by an increase in feelings of sadness, as well as some anger and irritability.  He did not report flashbacks.  The Veteran stated that he had to work hard to control his temper through avoidance and withdrawal.  Although he still had the urge to strike out physically when angered, he controlled that behavior.  Moreover, he reported hypervigilant behavior and an exaggerated startle response to unexpected loud noises, including within the past twelve months.  He expressed discomfort in groups and public places.  

Additionally, the Veteran reported speaking periodically with his mother on the phone and described a satisfactory relationship with her.  He described a good relationship with his daughter whom he saw almost daily and got along "fine" with his siblings.  He stated that he lived alone, was not currently dating, and had not had a girlfriend in over a year.  The Veteran reported enjoying an array of hobbies and social activities, including golfing with friends, swimming an hour per day, boating, fishing, traveling, and cooking.  He also told the VA examiner that he was mostly retired but continued to work in the insurance field "now and then" on a voluntary basis.  He stated that he did not wish to work full-time and did not report any lost time from work due to a mental health condition.

Upon evaluation, the Veteran's immediate, recent, and remote memories were satisfactory and he was oriented in all spheres.  His speech was normal, his thought process production was spontaneous and abundant, and his continuity of thought was goal-directed and relevant.  The Veteran did not have suicidal or homicidal ideation, delusions, or feelings of unreality.  His abstract ability and concentration were satisfactory.  The examiner found that the Veteran's mood was anxious, although his range of affect was broad.  The Veteran was alert, responsive, and cooperative, his judgment was adequate, and his insight was fair.  He appeared neat, clean, and casual.

The examiner diagnosed the Veteran with chronic PTSD, assigned a GAF score of 60 and found his PTSD symptoms, namely nightmares about once a month, intrusive thoughts about once a month, avoidance behavior, hypervigilant behavior, and an exaggerated startle response, were in the moderate range.  The examiner found that the Veteran was capable of doing routine activities of daily living.  

An August 2009 VA addendum opinion noted that based on the frequency and intensity of the Veteran's PTSD symptomatology, his PTSD would not preclude employment if that were the only variable under consideration.  He explained that employment would be feasible in a loosely supervised situation requiring little interaction with the public.  

A February 2011 VA treatment record noted that the Veteran reported that he had been in multiple altercations, most recently about two years prior.  He also reported sleep problems, including waking up from bad dreams, as well as flashbacks, startling easily, disliking crowds, and avoiding reminders of war.  He denied depression, suicidal or homicidal ideation, suicidal acts and self-harm, mania, psychosis, and panic.  He stated that although he had been in the insurance business for many years, he could no longer work in that business and preferred to work by himself.  He reported that his PTSD made it difficult for him to work for or with other people.  The Veteran also reported that he flipped houses and "hire[d] people out."  Although he stated that he had few close friends, he also described himself as outgoing.  He stated that since his 1996 divorce he had dated women extensively, including one woman whom he saw "off and on currently."  He was assigned a GAF score of 59.  

A March 2011 VA treatment record showed that the Veteran's reported PTSD symptoms included nightmares, "a little bit of depression," avoidance, isolation, estrangement from others, and "fight/flight" arousal states.  He also reported significant re-experiencing in a waking state.  He stated that he was close with his daughter and currently enjoyed his work "purchasing small projects and selling for positive margins."  He was assigned a GAF score of 60.  

April 2011 VA social work notes from psychotherapy sessions noted no particular psychiatric complaints.  The Veteran said he was moving with his daughter to another state.  The social worker described the Veteran as verbal, spontaneous, and cooperative.  

An August 2011 VA treatment record noted that the Veteran reported having friends and some family in the area.  He described himself as financially secure and appeared to be reasonably active, but restricted by his anxiety to do certain things.  Additionally, he reported having flashbacks and nightmares that caused anxiety as well as sleeping problems, "but not all the time."  He presented as mildly anxious.  

In a September 2011 Vet Center Intake Assessment, the provider noted that the Veteran had anxiety, irritability or aggression with little or no provocation, and sleep disturbances, including early insomnia.  The provider also noted that the Veteran had occasional intrusive thoughts and nightmares about Vietnam.  Moreover, the provider noted that the Veteran experienced significant impairment in social or occupational functioning.  

In an October 2011 VA individual counseling note, the counselor noted that the Veteran was doing well, staying active, and not having any "real problems" other than adjusting to his move to a new state.  The Veteran reported that "he still has some bad nights and sometimes gets anxious" but he was not sure why. 

In early 2012, the Veteran sporadically attended Vet Center group counseling sessions.  At a February 2012 session, he reported that he had been absent for over two months because he was recovering from surgery.  His case was closed in March 2012 due to lack of attendance and failure to schedule a follow-up appointment as requested. 

A May 2012 VA mental health note stated that the Veteran reported being close with his adult daughter.  It noted that the Veteran was a retired insurance salesman who had done "fairly well financially."  He reported that intrusive thoughts had begun after he retired and moved states.  He expressed interest in attending trauma symptom management group for his PTSD.  He explained that although he liked individual therapy with social worker D.U., he did not like small group therapy.  During the history taking, the Veteran became short of breath and needed to go outside to take a break, and the provider noted that the Veteran "[c]learly does not look like a man who is ready or interested at this time in a trauma focus group."  The provider observed that the Veteran's self-soothing comfort level with his traumas appeared to be fairly low and that he dressed "like a retired golfer."  The Veteran reported that he had thirty to forty beers per week and tested positive on an alcohol screening test; otherwise no objective abnormalities were noted.

In a June 2012 statement enclosed with the Veteran's substantive appeal, he reported drinking to self-medicate "a lot," and feeling helpless and threatened if he was not in control.  He also reported current relationship difficulties and his refusal to get into future relationships due to mood swings, stating that it was "easier to be alone."  Moreover, he stated that he presently lived with memories of Vietnam and had hurt himself while sleeping on many occasions by jumping out of bed due to nightmares.  

The Veteran participated in group therapy from summer of 2012 until approximately February 2013.  In 2014 and early 2015, VA outpatient records consistently noted he was fully oriented, and he denied suicidal or homicidal ideations.  Some records, such as emergency room visits in late 2013 and early 2014 show he denied having any psychiatric complaints or problems.  Other than noting nightmares and alcohol abuse issues in August 2013, numerous other records for treatment for other conditions noted he had normal affect and normal speech.  The records show multiple attempts by the VA medical facilities to reach out to the Veteran and offer him outpatient mental health treatment.  He did not respond.   

In September 2014, the Veteran reported to VA providers that he was retired and lived with a spouse or significant other.  A VA preventive medicine note shows that he reported nightmares, intrusive thoughts, avoidance, hypervigilance, and numbness or detachment.  However, a primary care note from the same day noted upon examination that the Veteran was in no apparent distress, had a normal affect, was well-nourished, and had normal speech.  Likewise, a January 2015 VA mental status evaluation found him to be within normal limits and was negative for specific psychiatric complaints, symptoms, or objective findings. 

The Veteran was afforded another VA psychological evaluation in May 2015.  The Veteran reported consuming ten beers a day to relax.  Moreover, he reported that he had been in his second marriage for the last two years and that he had physical altercations with his wife.  He elaborated that the police had been called on domestic violence reports, but "all charges were dropped."  He also stated that he was "not a giver or a sharer," which caused problems.  However, he also reported having a good relationship with his daughter.  Additionally, the Veteran stated that he was unemployed, only worked thirty days in the last year, and could not work for someone anymore.  He also told the examiner that although he had gone to the VA for five years for mental health treatment, he no longer went since moving to another state.

The examiner found that the Veteran satisfied the following PTSD diagnostic criteria: recurrent, involuntary, and intrusive memories; recurrent, distressing dreams; dissociative reactions (e.g., flashbacks); intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s); marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event(s); avoidance; persistent and exaggerated negative beliefs; feelings of detachment or estrangement from others; irritable behavior and angry outbursts with little or no provocation; hypervigilance; an exaggerated startle response; problems with concentration; symptoms lasting more than one month; and symptoms that caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  Moreover, the examiner observed that the Veteran cried quietly through much of the interview.  The Veteran's noted PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, and impaired abstract thinking.  

The Board finds that a disability rating of 30 percent, but no higher, for the period prior to May 12, 2015 is warranted for the Veteran's service-connected PTSD.  His documented PTSD symptoms in this period primarily included anxiety, hypervigilance, and irritability.  He experienced intrusive thoughts only once a month.  Although the Veteran also reported sleep impairment in this period, he told the April 2009 VA examiner that he had nightmares only about once per month and attributed his sleeping problems in part to other conditions besides PTSD.  Although the Veteran reported anger issues to the April 2009 VA examiner, he also stated he controlled his anger and violent urges.  This clearly demonstrates impulse control.  

As for social functioning, the Veteran told the April 2009 VA examiner that he had good relationships with family members, including his daughter, whom he saw almost daily.  He enjoyed an array of hobbies and social activities, including golfing with friends, swimming, boating, fishing, traveling, and cooking.  He also told the April 2009 examiner that he continued to work in the insurance field "now and then" on a voluntary basis.  Accordingly, the same VA examiner opined in an August 2009 addendum opinion that the Veteran was capable of doing routine activities of daily living and that his PTSD alone would not preclude employment.   Therefore, the Board finds that the Veteran's symptoms in this period resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he generally functioned satisfactorily, with routine behavior, self-care, and normal conversation.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected PTSD more nearly approximates the criteria provided by the 30 percent rating under Diagnostic Code 9411 for the period prior to May 12, 2015.

The Board considered whether a higher 50 percent rating was warranted for this period, but found this rating inapplicable.  Specifically, the Board recognizes that the April 2009 VA examiner found that the Veteran's PTSD symptomatology was in the moderate range and assigned a GAF score of 60.  Moreover, the Board notes that the Veteran expressed discomfort in groups and public places to the April 2009 VA examiner.  However, the Veteran also told the April 2009 VA examiner that he had good relationships with family members, golfed with friends, and enjoyed other hobbies and activities.  This level of social interaction weighs heavily against his claims that he is withdrawn and isolated because of his anxiety.  Although the Veteran was apparently successful in business by mostly working for himself, there is no suggestion that his PTSD symptoms have resulted in any occupational impairment.  On the contrary, he consistently refers to himself as retired, although he continued some form of work thereafter by buying houses and reselling them for a profit.  Furthermore, the evidence does not show that he had many symptoms contemplated by the criteria for a 50 percent evaluation or compatible with symptoms, such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective relationships.  He never displayed any impaired speech or thought and was consistently oriented with no suggestion of impaired memory or difficulty understanding.  He has never reported panic attacks or similar symptoms.

Despite the September 2011 VA treatment record noting the Veteran's significant impairment in social or occupational functioning, the other evidence weighs heavily against that finding.  As discussed above, the Veteran told the April 2009 VA examiner that he had good relationships with family members, golfed with friends, and enjoyed other hobbies and activities.  He dated frequently, although not continuously, and was able to establish another marriage relationship.  Moreover, as discussed above, there is no suggestion his PTSD symptoms interfered with his occupational functioning.  He referred to himself as retired from owning a successful insurance business and he continued to engage in financial endeavors such as buying houses and hiring people to "flip" houses for a profit.    Furthermore, the evidence does not show that he had many symptoms contemplated by the criteria for a 70 percent evaluation, such as intermittently illogical speech, suicidal ideation, neglect of appearance and hygiene, or spatial disorientation.  He had none of these symptoms (or comparable symptoms).

In summary, and affording all benefit of the doubt to the Veteran, a disability rating of 30 percent, but no higher, is warranted for the Veteran's service-connected PTSD for the period prior to May 12, 2015.

Regarding the period since May 12, 2015, the Board finds that a rating in excess of 50 percent is not warranted.  The May 2015 VA examination report noted that the Veteran's PTSD symptoms included depressed mood, anxiety, mild memory loss, difficulty understanding complex commands, and impaired abstract thinking.  Moreover, the examiner competently opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  It is for these reasons he was granted a 50 percent rating. 

The Board has considered the Veteran for a higher 70 percent rating since May 12, 2015, but found no basis for such an increase.  First, in terms of symptoms, the Veteran has repeatedly denied suicidal or homicidal ideations.  He has not had impaired speech.  There is no suggestion his anxiety and depression have interfered with his ability to function independently, appropriately and effectively.  

As for social functioning, the Veteran has entered into another marriage and apparently there have been difficulties since he told the May 2015 VA examiner that he had physical altercations with his wife.  Although this certainly indicates difficulty in establishing effective relationships, it does not establish an inability to do so.  As for occupational functioning, although the Veteran reported he was "unemployed" to the 2015 VA examiner, that is not the entire story as discussed more above.  While he may not be working at this time, that is not because of any inability to do so or any impairment due to PTSD symptoms.  While he "cannot work for someone," as he states, he established and owned a financially successful business, by his own report, for many years and he retired from that business and then engaged in other business opportunities.  Other than preferring to be his own boss, there is absolutely no suggestion through his statements that his PTSD has resulted in occupational impairment.

In summary, the Board finds that a disability rating in excess of 50 percent for the Veteran's service-connected PTSD is not warranted for the period since May 12, 2015.  As the preponderance of the evidence is against the assignment of any higher rating since that date, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's PTSD symptoms, including anxiety, sleep impairment, hypervigilance, irritability, flashbacks, and intrusive thoughts, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx.1004 (Fed. Cir. 2007)).  







[Continued on Next Page]
ORDER

Entitlement to a 30 percent disability rating, but no higher, is granted for the Veteran's service-connected PTSD for the period prior to May 12, 2015, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent is denied for the Veteran's service-connected PTSD for the period since May 12, 2015.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


